STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                           UNPUBLISHED
                                                           June 23, 2016
              Plaintiff-Appellee,

v                                                          No. 325985
                                                           Oakland Circuit Court
THOMAS JAMES LUNDY,                                        LC No. 10-233240-FC

              Defendant-Appellant.


Before: METER, P.J., and SHAPIRO and O’BRIEN, JJ.

SHAPIRO, J. (concurring)

       I concur in the result only.




                                                    /s/ Douglas B. Shapiro




                                            -1-